May 07 2015, 10:00 am




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Paul Stephen Miller                                       Gregory F. Zoeller
Fort Wayne, Indiana                                       Attorney General of Indiana
                                                          Katherine Modesitt Cooper
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Leonard L. Suggs,                                         May 7, 2015

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          02A03-1412-CR-440
        v.                                                Appeal from the Allen Superior
                                                          Court.
                                                          The Honorable Wendy W. Davis,
State of Indiana,                                         Judge.
Appellee-Plaintiff                                        Cause No. 02D06-1408-F6-90




Baker, Judge.




Court of Appeals of Indiana | Opinion 02A03-1412-CR-440 | May 7, 2015                      Page 1 of 8
[1]   Leonard Suggs appeals his convictions for Domestic Battery, 1 a Level 6 felony,

      and Battery,2 a Level 6 felony. Suggs contends that the evidence is insufficient

      to support his convictions. Finding sufficient evidence, we affirm.


                                                      Facts
[2]   On August 2, 2014, Suggs and his live-in girlfriend, Evelyn Garrett, attended a

      family reunion at a bowling alley in Allen County. Suggs and Garrett had lived

      together for about two years, sharing a bedroom and engaging in an intimate,

      romantic relationship. A large group of Suggs’s family attended the reunion,

      including ten to twenty children under the age of sixteen. Vera Warren was in

      attendance. Warren’s brother had been married to Suggs’s aunt and Suggs had

      known Warren all his life, calling her “Auntie.” Tr. p. 87.


[3]   Suggs walked into the bowling alley with a beer can in his hand. At one point,

      a bowling alley employee observed Suggs yelling at Garrett. The employee and

      several family members intervened and attempted to remove Suggs from the

      bowling alley, but Suggs refused to leave.


[4]   Suggs then threw a beer can at Garrett, but missed. After that, Suggs picked up

      a bowling ball and threw it at Garrett. The bowling ball grazed Garrett’s head

      and hit Warren on the left side of her head, causing Warren to feel pain.

      Warren left the building and called 911. Suggs then jumped on Garrett and



      1
          Ind. Code § 35-42-2-1.3.
      2
          I.C. § 35-42-2-1.


      Court of Appeals of Indiana | Opinion 02A03-1412-CR-440 | May 7, 2015       Page 2 of 8
      pulled her by her hair down the stairs, causing Garrett to feel extreme pain that

      she described as a ten on a scale of zero to ten.


[5]   Fort Wayne Police Officer Cameron Norris arrived at the bowling alley a short

      time later. Officer Norris spoke with Garrett and two of the children who had

      observed the altercation. The children were panicked as a result of what they

      had seen.


[6]   On August 7, 2014, the State charged Suggs with Level 6 felony domestic

      battery and Level 6 felony battery. A jury trial was held on October 8, 2014,

      and the jury found Suggs guilty as charged. On December 1, 2014, the trial

      court sentenced Suggs to two years for each conviction, to be served

      consecutively, for an aggregate four-year term. Suggs now appeals.


                                    Discussion and Decision
[7]   Suggs argues that the evidence is insufficient to support his convictions. When

      we review a challenge to the sufficiency of the evidence, we neither reweigh the

      evidence nor assess witness credibility. McClellan v. State, 13 N.E.3d 546, 548

      (Ind. Ct. App. 2014), trans. denied. Instead, we consider only the probative

      evidence supporting the conviction and the reasonable inferences that may be

      drawn therefrom. Id. If there is substantial evidence of probative value from

      which a reasonable factfinder could have drawn the conclusion that the

      defendant was guilty beyond a reasonable doubt, then the verdict will not be

      disturbed. Id.



      Court of Appeals of Indiana | Opinion 02A03-1412-CR-440 | May 7, 2015    Page 3 of 8
                                        A. Domestic Battery
[8]   To convict Suggs of Level 6 felony domestic battery, the State was required to

      prove the following facts beyond a reasonable doubt:


           Suggs is or was living as Garrett’s spouse;
           Suggs knowingly or intentionally touched Garrett in a rude, insolent, or
            angry manner, resulting in bodily injury to Garrett; and
           Suggs committed the offense in the physical presence of a child less than
            sixteen years of age, knowing that the child was present and might be
            able to see or hear the offense.

      I.C. § 35-42-2-1.3. To determine whether a person is or was living as the spouse

      of another individual, the court must review a number of factors:

              (1)      the duration of the relationship;
              (2)      the frequency of contact;
              (3)      the financial interdependence;
              (4)      whether the two (2) individuals are raising children together;
              (5)      whether the two (2) individuals have engaged in tasks directed
                       toward maintaining a common household; and
              (6)      other factors the court considers relevant.
      I.C. § 35-42-2-1.3(c).


[9]   Suggs’s sole argument with respect to this conviction is that the evidence is

      insufficient to establish that he was living as Garrett’s spouse. 3 In Suggs’s view,




      3
        Suggs introduces a new argument in his reply brief—a practice that is prohibited by Appellate Rule 46(C).
      He argues that any children that witnessed the assault must have been aware of the domestic relationship
      between the batterer and the victim. There is no such requirement in the statute, and we decline to read one
      in.

      Court of Appeals of Indiana | Opinion 02A03-1412-CR-440 | May 7, 2015                             Page 4 of 8
       the facts that they had been cohabitating for two years, sharing a bedroom, and

       engaging in an intimate relationship, are not enough to show that they were

       living as if spouses. We disagree.


[10]   In Williams v. State, 798 N.E.2d 457 (Ind. Ct. App. 2003), this Court considered

       a very similar scenario. In Williams, the defendant and his girlfriend had been

       cohabitating and engaged in an ongoing romantic relationship. This Court

       concluded that those facts were enough to make the showing contemplated by

       the legislature when it enacted the domestic battery statute:

               This potential for greater punishment recognizes the legislature’s
               particular concern with the impact and costs of domestic battery as
               opposed to battery in general. Common sense and practical
               experience inform us of the heightened passions that accompany
               intimate romantic relationships, whether physical or emotional, and
               the additional danger presented when a potential batterer and a victim
               live under the same roof. . . . The instant case . . . is precisely the
               situation envisioned by the domestic battery statute. The State
               presented evidence to show that Williams and [the victim] were
               involved in an ongoing romantic relationship and were cohabiting.
       Id. at 461 (applying a former version of the domestic battery statute that

       contains identical language to the current statute regarding the required

       relationship between defendant and victim); see also Bowling v. State, 995 N.E.2d
715, 717 (Ind. Ct. App. 2013) (observing that “[w]e have held that the domestic




       Court of Appeals of Indiana | Opinion 02A03-1412-CR-440 | May 7, 2015             Page 5 of 8
       battery statute envisions a situation, among others, where individuals are (or

       were) involved in an ongoing relationship and cohabiting”).4


[11]   In this case, as in Williams, it is undisputed that Suggs and Garrett were

       involved in an ongoing romantic relationship and had been cohabitating and

       sharing a bedroom for two years. This is precisely the type of factual scenario

       addressed by the domestic battery statute. Suggs’s arguments to the contrary

       amount to a request that we reweigh the evidence—a request we decline. We

       find the evidence sufficient to support the jury’s conclusion that Suggs and

       Garrett were living as if they were spouses and that Suggs was guilty of

       domestic battery beyond a reasonable doubt.


                                                   B. Battery
[12]   To convict Suggs of Level 6 felony battery, the State was required to prove

       beyond a reasonable doubt that he touched Warren in a rude, insolent, or angry

       manner; that Warren was a family or household member; and that Suggs

       committed the offense in the physical presence of a child less than sixteen years

       of age, knowing that the child was present and might be able to see or hear the

       offense. I.C. § 35-42-2-1.




       4
         Suggs argues that to meet its burden under the domestic battery statute, the State should have to make the
       same showing that was historically required to prove a common law marriage. There is no such requirement
       in the statute, however, and we are neither able nor inclined to read one into the statute. This argument must
       fail.

       Court of Appeals of Indiana | Opinion 02A03-1412-CR-440 | May 7, 2015                              Page 6 of 8
[13]   Suggs’s sole argument on appeal is that the evidence is insufficient to support a

       conclusion that Warren was his family or household member. An individual is

       a “family or household member” of another person if the individual:

               (1)      is a current or former spouse of the other person;
               (2)      is dating or has dated the other person;
               (3)      is or was engaged in a sexual relationship with the other person;
               (4)      is related by blood or adoption to the other person;
               (5)      is or was related by marriage to the other person;
               (6)      has or previously had an established legal relationship:
                        (A)      as a guardian of the other person;
                        (B)      as a ward of the other person;
                        (C)      as a custodian of the other person;
                        (D)      as a foster parent of the other person; or
                        (E)      in a capacity with respect to the other person similar to
                                 those listed in clauses (A) through (D); or
               (7)      has a child in common with the other person.
       Ind. Code § 35-31.5-2-128 (emphasis added).


[14]   In this case, Warren and Suggs were related because Suggs’s aunt was married

       to Warren’s brother. While we acknowledge that this is an attenuated familial

       relationship, in looking at the many broad factors set forth by the legislature in

       defining “family or household member,” it is apparent that the legislature

       intended this to be a far-reaching term. In other words, the legislature

       attempted to capture as many types of familial and household relationships as

       possible, acknowledging that these types of relationships can arise even without

       a direct blood connection.


       Court of Appeals of Indiana | Opinion 02A03-1412-CR-440 | May 7, 2015                 Page 7 of 8
[15]   Here, not only are Warren and Suggs related by the marriage 5 of Suggs’s aunt

       and Warren’s brother, but Suggs grew up knowing Warren and calling her

       “Auntie,” tr. p. 87, and Warren was “family” enough that she attended the

       family reunion at which she was assaulted. Regardless how attenuated the

       familial connection is between Warren and Suggs, it exists, both by marriage

       and by practice. Under these circumstances, we find that a reasonable juror

       could infer from these facts that Warren is a family or household member of

       Suggs. In other words, the evidence is sufficient to support Suggs’s conviction

       for Level 6 felony battery.


[16]   The judgment of the trial court is affirmed.


       Najam, J., and Friedlander, J., concur.




       5
         Suggs seems to argue that the statutory definition of “family or household member” intends that the
       relationship between people who are related by marriage must not exceed one degree of separation. There is
       no such limitation in the statute, however, and we decline to read one in.

       Court of Appeals of Indiana | Opinion 02A03-1412-CR-440 | May 7, 2015                           Page 8 of 8